Citation Nr: 1604810	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-33 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction is currently with the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held via videoconference in December 2015.  A transcript of is of record.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

In January 2016, the Veteran filed a claim of service connection for tinnitus.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The weight of the evidence supports a finding that the Veteran's current bilateral hearing loss is related to his military noise exposure.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.304(b), 3.306 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss is considered an organic disease of the nervous system, and as such is an enumerated chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.    

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The evidence shows that the Veteran currently has a hearing loss disability.  The October 2010 VA examination shows pure tone thresholds of 40 decibels or above in the 1000, 2000, 3000, and 4000 Hertz level frequencies for the left ear, and in the 500, 2000, 3000, and 4000 Hertz level frequencies for the right ear.  See 38 C.F.R § 3.385.  

The Veteran contends that his current hearing loss is the result of noise exposure during service in the Air Force.  He is competent to report his observable symptoms and history, including when he first perceived hearing difficulties; and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose actual hearing impairment or a hearing loss disability for VA purposes, as this diagnosis requires objective testing and medical expertise for interpretation.  Id.; 38 C.F.R § 3.385.

The Veteran asserts that he was repeatedly exposed to jet engine roars that manifested in short term hearing impairment that apparently disappeared between exposures.  See October 2010 notice of disagreement (received November 2010).  His military occupational specialty was supply officer.  See DD Form 214.  At the December 2015 hearing, he testified that, as a supply officer in the Air Force, his sole duty was to procure difficult-to-find jet engine parts for combat aircrafts.  He stated that, as part of such duties, he would work with the maintenance team on the flight line two or three times a week, anywhere from a half hour to two hours each time.  Based on these reports of military noise exposure that are consistent with the Veteran's military occupational specialty, the Board concedes hazardous noise exposure in service.  38 U.S.C.A. § 1154(a).  The remaining element for consideration is whether the Veteran's current bilateral hearing loss disability is due to his military noise exposure.

At the December 2015 Board hearing, the Veteran testified that he first became aware of his hearing issues in 2008, after which he visited several specialists who diagnosed bilateral hearing loss.  He has used hearing aids since 2010.  

The October 2010 VA examiner concluded that the Veteran's current hearing loss was not caused or is the result of military service.  In her rationale, the examiner noted that service treatment records did not show hearing loss at separation or any significant change in threshold levels during service.  Last, she stated that there is no science to support the notion of delayed onset hearing loss from noise exposure.  

In contrast, the Veteran submitted positive nexus opinions from two private providers.  In a November 2010 letter (received December 2010), Dr. KHF, an ENT specialist who cared for the Veteran, described the Veteran's severe sensorineural bilateral hearing loss as much worse than what he would expect from aging.  He expressed his belief that the Veteran's military noise exposure could have contributed to the late onset of his hearing loss.  He explained that normal audiograms at the time of separation are no assurance that the Veteran will not develop hearing loss from acoustic trauma years later, adding that he saw this as a former commander in the medical corps of the U.S. Navy.  In a June 2012 letter (received July 2012), Dr. KHF reiterated the content of the prior letter.  In this second letter, he stated his professional opinion that the Veteran's current hearing loss disability is more likely than not attributable to his repeated exposure to jet engine blasts during service.  In support of this conclusion, he underlined the fact that no ear protection was provided or suggested to the Veteran.  Additionally, Dr. MSG, another ENT specialist who treated the Veteran, stated in a November 2010 letter (received December 2010) that there is a clear temporal relationship between the onset of the Veteran's hearing loss and his military service.  He explained that the nature of sensorineural hearing loss from a noise injury is such that the original injury may be modest and that there are extensive signs to support the progression of hearing loss as a consequence of noise exposure.

After having reviewed the evidence and weighed the evidence both in support and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is related to his military noise exposure.  Although the October 2010 VA examiner opined that the Veteran's current hearing loss is not related to service, two ENT specialists (who have treated the Veteran) opined otherwise. Significantly, Dr. KHF, a former commander in the medical corps of the U.S. Navy, explained that sensorineural hearing loss might develop many years after trauma.  This contradicts the VA examiner's assertion that there is no science to support the notion of delayed onset hearing loss from noise exposure.  There is no indication that the opinion of the VA examiner, who is a clinical audiologist, is more probative than that of Dr. KHF.  Rather, the Board finds that Dr. KHF's opinion is highly persuasive as he is an ENT specialist who is familiar with the effects of military noise exposure on hearing loss.

Therefore, giving the benefit of the doubt to the Veteran, the elements of service connection for bilateral hearing loss are established.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153; 38 C.F.R. §§ 3.102, 3.304(b), 3.306.


ORDER

Service connection for bilateral hearing loss is granted.



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


